Yah Brunt, P. J.
I do not think that the point as to the relator’s examination is well taken. He did not object upon the ground .that he could not be examined because his testimony might tend to criminate him, but' he simply objected to being examined until a case had been made against him, which objection was properly overruled. If he had objected to being examined upon the ground that his evidence might tend to criminate him, then the question discussed by Mr. Justice Daniels might have arisen, but it does not arise upon this record. I concur in the conclusion arrived at by Mr. Justice Brady.